Exhibit 10.1

THIRD AMENDMENT AND JOINDER TO CREDIT AGREEMENT AND TO SECURITY AGREEMENT

This Third Amendment and Joinder to Credit Agreement and to Security Agreement
(the “Amendment”) is made as of this 15th day of September 2014, by and among SL
INDUSTRIES, INC., a Delaware corporation, and each of the entities listed as a
Borrower on the signature pages hereto (collectively, “Existing Borrowers” and
each is individually referred to as an “Existing Borrower”), each of the
entities listed as a GUARANTOR on the signature pages hereto (collectively
“Guarantors” and each is individually referred to as a “Guarantor”, and SLMTI DS
LLC, a Delaware limited liability company (the “Joining Borrower” and
collectively with the Existing Borrowers, the “Borrowers” and collectively with
the Guarantors, the “Loan Parties”) the financial institutions which are now or
which hereafter become a party hereto as lenders (collectively, the “Lenders”
and each is individually referred to as a “Lender”), and PNC BANK, NATIONAL
ASSOCIATION, in its capacity as administrative agent for the Lenders
(hereinafter referred to in such capacity as the “Administrative Agent”) and in
its capacity as a Lender.

BACKGROUND

A. On August 9, 2012, Existing Borrowers, Guarantors, Lenders and Administrative
Agent entered into a Credit Agreement to reflect certain financing arrangements
between the parties thereto (as amended, modified, renewed, extended, replaced
or substituted from time to time, the “Credit Agreement”) and executed a
Security Agreement in connection therewith (as amended, modified, renewed,
extended, replaced or substituted from time to time, the “Security Agreement”).
The Credit Agreement, Security Agreement, and all other documents executed in
connection therewith are collectively referred to herein as the “Existing
Financing Agreements.” All capitalized terms used herein but not otherwise
defined herein shall have the meaning given to them in the Credit Agreement.

B. The Existing Borrowers have informed Administrative Agent and Lenders that
Joining Borrower has become affiliated with Existing Borrowers and has acquired
the assets of Dynetic Systems, Inc. (“Asset Acquisition”). The Existing
Borrowers have requested that Administrative Agent and Lenders consent to
allowing Joining Borrower to become a “Borrower” under the Credit Agreement and
a “Debtor” under the Security Agreement and amend certain terms and provisions
contained in the Credit Agreement and Security Agreement, in each case subject
to the terms and conditions set forth in this Amendment.

NOW THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:

1. Joinder.



--------------------------------------------------------------------------------

(a) Upon the effectiveness of this Amendment, Joining Borrower joins in as,
assumes the obligations and liabilities of, adopts the obligations, liabilities
and role of, and becomes, a Borrower and a Debtor (as defined in the Security
Agreement) under the Existing Financing Agreements. All references to Borrower
or Borrowers and to Debtor or Debtors contained in the Existing Financing
Documents are hereby deemed for all purposes to also refer to and include
Joining Borrower as a Borrower or Debtor, as applicable, and Joining Borrower
hereby agrees to comply with all terms and conditions of the Existing Financing
Agreements (as may be modified in connection herewith) as if Joining Borrower
were an original signatory thereto.

(b) Without limiting the generality of the provisions of paragraph (a) above,
Joining Borrower hereby becomes liable on a joint and several basis, along with
all other Borrowers, for all Loans made by Lenders under the Existing Financing
Agreements and all Obligations under the Existing Financing Agreements.

2. Amendments to Credit Agreement. Upon the effectiveness of this Amendment, the
Credit Agreement shall be amended as follows:

(a) Indebtedness. Clause (v) of Section 8.2.1 of the Credit Agreement shall be
amended and restated in its entirety as follows:

(v) Any (i) Lender Provided Interest Rate Hedge, (ii) other Interest Rate Hedge
approved by the Administrative Agent, (iii) Indebtedness under any Other Lender
Provided Financial Services Product; provided however, the Loan Parties and
their Subsidiaries shall enter into a Lender Provided Interest Rate Hedge or
another Interest Rate Hedge only for hedging (rather than speculative) purposes,
or (iv) other agreements or arrangements pursuant to which a financial
institution provides foreign currency exchange services to the Loan Parties,
provided, however that all obligations arising from such agreements or
arrangements shall be on an unsecured basis and that the notional contract
amount of such obligations shall not exceed at any time an aggregate amount
equal to $15,500,000;

(b) Loans and Investments. Clause (v) of Section 8.2.4 of the Credit Agreement
shall be amended and restated in its entirety as follows:

(v) so long as no Event of Default shall have occurred and be continuing:
(a) make investments in securities of trade creditors, customers or any debtor
of any Borrower or any of its Subsidiaries received in compromise of obligations
incurred in the ordinary course of business, including pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of such
trade creditors, customers or debtors and any Investments received in
satisfaction of judgments, and (b) other investments not otherwise referenced in
this Section 8.2.4 in an aggregate amount not to exceed $1,000,000 at any one
time during the term of this Agreement.

 

2



--------------------------------------------------------------------------------

3. Schedules. Upon the effectiveness of this Amendment, the Schedules to the
Credit Agreement shall be amended and supplemented as set forth on Exhibit A
hereto and the Schedules to the Security Agreement shall be amended and
supplemented as set forth on Exhibit B hereto.

4. Representations and Warranties. Each Loan Party hereby:

(a) reaffirms all representations and warranties made to Administrative Agent
and Lenders under the Credit Agreement, Security Agreement and all of the other
Existing Financing Agreements (as modified in connection herewith) and confirms
that all are true and correct in all material respects as of the date hereof, in
each case other than representations and warranties that relate to a specific
date;

(b) reaffirms all of the covenants contained in the Credit Agreement and
Security Agreement, and covenants to abide thereby until all Loans, Obligations
and other liabilities of Loan Parties to Administrative Agent and Lenders, of
whatever nature and whenever incurred, are satisfied and/or released by
Administrative Agent and Lenders;

(c) represents and warrants that no Potential Default or Event of Default has
occurred and is continuing under any of the Existing Financing Agreements
(including that the guaranty of SL Industries, Inc. and of SL Montevideo
Technology, Inc. of certain of Joining Borrower’s obligations in conjunction
with the Asset Acquisition, are permitted under Section 8.2.1 (vii) of the
Credit Agreement);

(d) represents and warrants that since June 30, 2014, no event or development
has occurred which has had or is reasonably likely to have a Material Adverse
Change;

(e) represents and warrants that it has the authority and legal right to
execute, deliver and carry out the terms of this Amendment and all related
agreements, instruments, and documents to which such Loan Party is a party, that
such actions were duly authorized by all necessary corporate or company action
and that the officers executing this Amendment and any related agreements,
instruments or documents on its behalf were similarly authorized and empowered,
and that neither this Amendment or any related agreements, instruments, or
documents contravenes any provisions of its Articles of Incorporation or
Certificate of Formation, as applicable and Bylaws or Operating Agreement, as
applicable, or of any contract or agreement to which it is a party or by which
any of its properties are bound;

(f) represents and warrants that this Amendment and all assignments,
instruments, documents, and agreements executed and delivered by such Loan Party
in connection herewith, are valid, binding and enforceable in accordance with
their respective terms; and

(g) represents and warrants that the Asset Acquisition constitutes a Permitted
Acquisition under the Credit Agreement, and accordingly that the Borrowers’
Pro-Forma Leverage Ratio, on a pro forma basis after giving effect to the Asset
Acquisition, is less than or equal to 2.75 to 1.0 as of the most recent fiscal
quarter end for the trailing 12 month period then ending.

 

3



--------------------------------------------------------------------------------

5. Security Interest. As security for the payment and performance of the
Obligations, and satisfaction by the Loan Parties of all covenants and
undertakings contained in the Credit Agreement, the Loan Documents and the
Existing Financing Agreements (as modified in connection herewith), each of the
Loan Parties reconfirms the prior grant of the security interest in and first
priority, perfected lien in favor of Administrative Agent, for its benefit and
the ratable benefit of each Lender, upon and to, all of its right, title and
interest in and to the Collateral, whether now owned or hereafter acquired,
created or arising and wherever located. Joining Borrower hereby agrees that the
Administrative Agent and the Lenders and any IRH Provider shall have, and
Joining Borrower hereby grants to and creates in favor of PNC Bank, National
Association, in its capacity as Administrative Agent, for its benefit and the
ratable benefit of each Lender and IRH Provider (as defined in the Security
Agreement), a continuing first priority, perfected lien and security interest in
and upon the Collateral (as defined in the Security Agreement) of Joining
Borrower, whether now owned or hereafter acquired or arising and wherever
located.

6. Confirmation of Indebtedness. Loan Parties confirm and acknowledge that as of
the close of business on September 15, 2014, Borrowers were indebted to
Administrative Agent and Lenders under the Credit Agreement in the aggregate
principal amount of (i) $472,692.00, comprised of $0.00 of outstanding Revolving
Credit Loans and $472,692.00 for issued and outstanding Letters of Credit and
(ii) $6,422,749.00 under the DOJ/EPA Letter of Credit, in each case without any
deduction, defense, setoff, claim or counterclaim, plus all fees, costs and
expenses incurred to date in connection with the Credit Agreement and the other
Loan Documents.

7. Acknowledgment of Guarantors. Each Guarantor hereby covenants and agrees that
the Continuing Agreement of Guaranty and Suretyship dated August 9, 2012, as
amended, restated, supplemented and otherwise modified from time to time, shall
remain in full force and effect and shall continue to cover the existing and
future Obligations of Borrowers and each other Guarantor to Administrative Agent
and Lenders under the Credit Agreement and the other Loan Documents.

8. Conditions Precedent/Effectiveness Conditions. This Amendment shall be
effective upon the satisfaction of each of the following conditions (all
documents to be in form and substance reasonably satisfactory to Administrative
Agent and Administrative Agent’s counsel):

(a) Administrative Agent shall have received this Amendment duly executed by
Lenders and all Loan Parties;

(b) Loan Parties shall have paid or reimbursed Administrative Agent for its
reasonable attorneys’ fees and expenses as required under the Credit Agreement,
including those in connection with the preparation, negotiation and execution of
this Amendment and the documents provided for herein or related hereto;

 

4



--------------------------------------------------------------------------------

(c) Administrative Agent shall have received each of the agreements,
instruments, certificates and documents listed on Exhibit C attached hereto; and

(d) Execution and/or delivery of all other agreements, instruments and documents
requested by Administrative Agent to effectuate and implement the terms hereof.

9. Reaffirmation of Existing Financing Agreements. Except as expressly modified
by the terms hereof, all of the terms and conditions of the Credit Agreement, as
amended, the Security Agreement, as amended, and all other of the Existing
Financing Agreements (except as otherwise modified in connection herewith), are
hereby reaffirmed and shall continue in full force and effect as therein
written.

10. Release. As further consideration for Administrative Agent’s and Lenders’
agreement to grant the accommodations set forth herein, each Borrower and each
Guarantor hereby waives and releases and forever discharges Administrative Agent
and Lenders and their respective officers, directors, attorneys, agents and
employees (the “Released Parties”) from any liability, damage, claim, loss or
expense of any kind that Borrowers, Guarantors, or any of them, may have against
Released Parties, or any of them, arising out of or relating to the Obligations,
this Amendment or the Loan Documents.

11. Miscellaneous.

(a) No rights are intended to be created hereunder for the benefit of any third
party donee, creditor, or incidental beneficiary.

(b) The headings of any paragraph of this Amendment are for convenience only and
shall not be used to interpret any provision hereof.

(c) No modification hereof or any agreement referred to herein shall be binding
or enforceable unless in writing and signed on behalf of the party against whom
enforcement is sought.

(d) The terms and conditions of this Amendment shall be governed by the laws of
the State of New York.

(e) This Amendment may be executed in any number of counterparts and by
facsimile, each of which when so executed shall be deemed to be an original and
all of which taken together shall constitute one and the same agreement.
Delivery by facsimile or electronic transmission shall bind the parties hereto.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

 

EXISTING BORROWERS:   SL INDUSTRIES, INC.   By:  

 

  Name:   Louis J. Belardi   Title:   CFO, Secretary & Treasurer   SL DELAWARE,
INC.   SL DELAWARE HOLDINGS, INC.   TEAL ELECTRONICS CORPORATION   RFL
ELECTRONICS INC.   SL MONTEVIDEO TECHNOLOGY, INC.   SL SURFACE TECHNOLOGIES,
INC.   CEDAR CORPORATION   MTE CORPORATION   MEX HOLDINGS LLC   SL
POWER ELECTRONICS CORPORATION   SLGC HOLDINGS, INC.   By:  

 

  Name:   Louis J. Belardi   Title:   Authorized Officer JOINING BORROWER:  
SLMTI DS LLC   By:  

 

  Name:   Louis J. Belardi   Title:   Authorized Officer GUARANTORS:   SL POWER
ELECTRONICS LTD.   INDUSTRIAS SL, S.A. DE C.V.   CONDOR POWER SUPPLIES DE
MEXICO, S.A. DE C.V.   SL XIANGHE POWER ELECTRONICS CORP.   SL SHANGHAI POWER
ELECTRONICS CORP.   SL SHANGHAI INTERNATIONAL TRADING CORP.   CEDRO DE MEXICO,
S.A. DE C.V.   TPE DE MEXICO, S. DE R.L. DE C.V.   By:  

 

  Name:   Louis J. Belardi   Title:   Authorized Officer

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO AND JOINDER TO CREDIT

AGREEMENT AND SECURITY AGREEMENT]

S-1



--------------------------------------------------------------------------------

AGENT AND LENDER:  

PNC BANK, NATIONAL

ASSOCIATION, as a Lender and as

Administrative Agent

  By:  

 

  Name:   Kirk M. Mader   Title:   Senior Vice President

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO AND JOINDER TO CREDIT

AGREEMENT AND SECURITY AGREEMENT]

S-2



--------------------------------------------------------------------------------

Exhibit A

Amended and Supplemented Schedules to the Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Page 1 of 2

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders

 

Lender

   Amount of
Commitment
for Revolving
Credit Loans      Amount of
Commitment
for DOJ/EPA
Loans      Commitment      Ratable Share  

Name: PNC Bank, National Association

Address: 1600 Market Street,

22nd Floor, F2-F070-22-2

Philadelphia, PA 19103

Attention: Kirk Mader,

   $ 40,000,000       $ 10,700,000       $ 50,700,000         100 % 

Senior Vice President

Telephone:     215.585.1385

Telecopy:       215.585.4144

           

 

SCHEDULE 1.1(B) - 1



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Page 2 of 2

Part 2 - Addresses for Notices to Borrower and Guarantors:

ADMINISTRATIVE AGENT

Name: PNC Bank, National Association

Address: 1600 Market Street, 22nd Floor, F2-F070-22-2

Philadelphia, PA 19103

Attention: Kirk Mader, Senior Vice President

Telephone:        215.585.1385 Telecopy:        215.585.4144

With a Copy To:

PNC Bank, National Association

Loan Administrator — Team Lead

Commercial Loan Administration

PNC Harborside

One East Pratt Street

4th Floor W, Mail Stop C3-C411-04-1

Baltimore, Maryland 21202

Attention:        Nancy Norris Telephone:        410.237.5283 Telecopy:   
    410.237.5256

BORROWER:

Name: SL Industries, Inc.

SL Delaware, Inc.

SL Delaware Holdings, Inc.

Teal Electronics Corporation

RFL Electronics, Inc.

SL Montevideo Technology, Inc.

SL Surface Technologies, Inc.

MTE Corporation

Cedar Corporation

MEX Holdings LLC

SL Power Electronics Corporation

SLGC Holdings, Inc.

SLMTI DS LLC

Address: 520 Fellowship Road, Suite A-114

 

SCHEDULE 1.1(B) - 2



--------------------------------------------------------------------------------

Mount Laurel, NJ 08054

Attention:

       Louis J. Belardi

Telephone:

       (856) 222-5525

Telecopy:

       (856) 727-1683

GUARANTORS:

Name: SL Power Electronics Ltd.

Industrias SL, S.A. de C.V.

Condor Power Supplies de Mexico, S.A. de C.V.

SL Xianghe Power Electronics Corp.

SL Shanghai Power Electronics Corp.

SL Shanghai International Trading Corp.

Cedro de Mexico, S.A. de C.V.

TPE de Mexico, S. de R.L. De C.V.

Address: 520 Fellowship Road, Suite A-114

Mount Laurel, NJ 08054

Attention:

       Louis J. Belardi Telephone:        (856) 222-5525 Telecopy:        (856)
727-1683

 

SCHEDULE 1.1(B) - 2



--------------------------------------------------------------------------------

SCHEDULE 1.1(P)

PERMITTED LIENS

 

Debtor

 

Secured Party

 

Type/Filing Date

  File Number   State  

Collateral Description

RFL Electronics Inc.

  Oce Financial Services Inc.  

Original

4/7/2010

  25593105   NJ   Equipment under PO# 49315 and all accessions, attachments,
replacements, substitutions, modifications and additions thereto, now or
hereafter acquired, and all proceeds thereof (including insurance proceeds)
Model serial# with all peripherals TDS720FA, 0772006341, 4904942, 0073205780,
TC54, 0451014275. This is a precautionary filing in connection with a true lease
transaction and is not to be construed as indicating the transaction is other
than a true lease.

SLMTI DS LLC
(Dynetic Systems, Inc. named as Debtor.)*

  Clement Leasing, Inc.  

Original

03/25/2013

  201331696908   MN  

Two (2) Super E Machines with Heavy Duty agitator and Electronic Shot Size
Control and Submersible Heater.

Serial numbers:

SEG-1205

SEG-1206

 

* On July 25, 2014, the Joining Borrower purchased certain assets from Dynetic
Systems, Inc. The described collateral included in the Acquired Assets is
subject to this lien.



--------------------------------------------------------------------------------

SCHEDULE 6.1.1

QUALIFICATIONS TO DO BUSINESS

 

Loan Party

 

Jurisdiction of Organization

  

Other States in which Loan Party is
Qualified to do Business

SL Industries, Inc.

  Delaware    New Jersey

SL Delaware, Inc.

  Delaware    None

SL Delaware Holdings, Inc.

  Delaware    None

MTE Corporation

  Wisconsin    None

RFL Electronics Inc.

  Delaware    New Jersey, Ohio

SL Montevideo Technology, Inc.

  Minnesota    Pennsylvania

Cedar Corporation

  Nevada    None

Teal Electronics Corporation

  California    None

Mex Holdings LLC

  Delaware    None

SL Power Electronics Corporation

  Delaware    California, Massachusetts, Minnesota, New York, Pennsylvania,
Washington

SLGC Holdings, Inc.

  Delaware    None

SL Surface Technologies, Inc.

  New Jersey    None

SLMTI DS LLC

  Delaware    Minnesota



--------------------------------------------------------------------------------

SL Power Electronics Ltd.

   United Kingdom    None

Industrias SL, S.A. de C.V.

   Mexico    None

Condor Power Supplies de Mexico, S.A. de C.V.

   Mexico    None

SL Xianghe Power Electronics Corp.

   China    None

SL Shanghai Power Electronics Corp.

   China    None

SL Shanghai International Trading Corp.

   China    None

Cedro de Mexico, S.A. de C.V.

   Mexico    None

TPE de Mexico, S. de R.L. De C.V.

   Mexico    None



--------------------------------------------------------------------------------

SCHEDULE 6.1.2

SUBSIDIARIES

 

Company

   Authorized Shares    Shares Issued and Outstanding   

Holder and % of Equity Interest

SL Delaware, Inc.

   1,000    1,000   

SL Industries, Inc.

100%

SL Delaware Holdings, Inc.

   1,000    1,000   

SL Industries, Inc.

100%

MTE Corporation

   50,000    1,746 2/3   

SL Delaware Holdings, Inc.

100%

RFL Electronics Inc.

   1,000    1,000   

SL Delaware Holdings, Inc.

100%

SL Montevideo Technology, Inc.

   100    1   

SL Delaware Holdings, Inc.

100%

Cedar Corporation

   25,000    25,000   

SL Montevideo Technology, Inc.

100%

Teal Electronics Corporation

   1,000    100   

SL Delaware Holdings, Inc.

100%

Mex Holdings LLC

   N/A    N/A   

Teal Electronics Corporation

100%

SL Power Electronics Corporation

   3,000    1,000   

SL Delaware Holdings, Inc.

100%

SLGC Holdings, Inc.

   3,000    1,000   

SL Delaware Holdings, Inc.

100%

SL Surface Technologies, Inc.

   2,500    2,500   

SLGC Holdings, Inc.

100%

SLMTI DS LLC

   N/A    N/A   

SL Montevideo Technology, Inc.

100%

SL Power Electronics Ltd.

   50,000    1,000   

SL Power Electronics Corporation

100%



--------------------------------------------------------------------------------

Industrias SL, S.A. de C.V.

   100    100   

SL Power Electronics Corporation

99%.

SL Delaware Holdings, Inc.

1%

Condor Power Supplies de Mexico, S.A. de C.V.

   5,000    5,000   

SL Power Electronics Corporation

99%.

SL Industries, Inc.

1%

SL Xianghe Power Electronics Corp.

   386,065    386,065   

SL Power Electronics Corporation

100%

SL Shanghai Power Electronics Corp.

   39,656    39,656   

SL Power Electronics Corporation

100%

SL Shanghai International Trading Corp.

   39,648    39,648   

SL Power Electronics Corporation

100%

Cedro de Mexico, S.A. de C.V.

   5,000    5,000   

Cedar Corporation

99.98%

SL Delaware Holdings, Inc.

.02%

TPE de Mexico, S. de R.L. de C.V.

   3,000    3,000   

Teal Electronics Corporation

99%

MEX Holdings LLC

1%



--------------------------------------------------------------------------------

SCHEDULE 6.1.5

LITIGATION

China

During 2012, the Company conducted an investigation to determine whether certain
employees of SL Xianghe Power Electronics Corporation, SL Shanghai Power
Electronics Corporation and SL Shanghai International Trading Corporation, three
of the Company’s indirect wholly-owned subsidiaries incorporated and operating
exclusively in China, may have improperly provided gifts and entertainment to
government officials (the “China Investigation”). The Company had retained
outside counsel and forensic accountants to assist in the China Investigation.
Based upon the China Investigation, the estimated amounts of such gifts and
entertainment were not material to the Company’s financial statements. Such
estimates did not take into account the costs to the Company of the China
Investigation itself, or any other additional costs.

The China Investigation included determining whether there were any violations
of laws, including the U.S. Foreign Corrupt Practices Act. The Company’s outside
counsel contacted the DOJ and the Securities and Exchange Commission (the “SEC”)
voluntarily to disclose that the Company conducted an internal investigation,
and agreed to cooperate fully. On September 26, 2013, the DOJ notified the
Company that it had closed its inquiry into this matter without filing criminal
charges. The Company has not received an update from the SEC regarding the
status of its inquiry. The Company cannot predict at this time whether any
action may be taken by the SEC.

Environmental

On December 3, 2012, the Company received a demand letter from the State of New
Jersey. The demand is for $1,300,000 for past and future cleanup costs and
$500,000 for natural resource damages (“NRD”) for a total of $1,800,000 (the
“New Jersey Claim”). Although the Company and its counsel believe that it has
meritorious defenses to any claim for reimbursement, on February 13, 2013 the
Company offered to pay $250,000 to fully resolve the claim presented by the
State of New Jersey for past costs, future costs and NRD at the Puchack Well
Field Superfund site. The State of New Jersey has not responded to date.

The matters set forth on Schedule 6.1.14 are incorporated herein by reference.



--------------------------------------------------------------------------------

SCHEDULE 6.1.14

ENVIRONMENTAL MATTERS

The disclosures set forth on this Schedule 6.1.14 updates and supplements the
disclosures on Schedule 6.1.14 attached to the Second Amendment and Joinder to
Credit Agreement and to Security Agreement, dated June 20, 2013, by and among
Borrowers, Guarantors, Agent and the Lenders from time to time party thereto,
which schedule is incorporated by reference.

The Company has been and is the subject of administrative actions that arise
from its ownership of SL Surface Technologies, Inc. (“SurfTech”), a wholly-owned
subsidiary, the assets of which were sold in November 2003. SurfTech formerly
operated chrome-plating facilities in Pennsauken Township, New Jersey (the
“Pennsauken Site”) and Camden, New Jersey (the “Camden Site”).

In 2006 the United States Environmental Protection Agency (the “EPA”) named the
Company as a potential responsible party (a “PRP”) in connection with the
remediation of the Puchack Well Field, which has been designated as a Superfund
Site. The EPA is remediating the Puchack Well Field Superfund Site in two
separate operable units. The first operable unit (“OU-1”) consists of an area of
chromium groundwater contamination in three aquifers that exceeds the selected
cleanup standard. The second operable unit (“OU-2”) pertains to sites that are
allegedly the sources of contamination for the first operable unit.

The Company has reached an agreement with both the United States Department of
Justice (“DOJ”) and EPA effective April 30, 2013 related to its liability for
both OU-1 and OU-2 pursuant to the terms of a Consent Decree which governs the
agreement. Specifically, the Company has agreed to perform the remediation for
OU-2 and pay a fixed sum for the EPA’s past cost for OU-2 and a portion of the
EPA’s past cost for OU-1. The payments are to be made in five equal payments of
$2,141,000, for a total $10,705,000, plus interest. The Company has also agreed
to pay the EPA’s costs for oversight of the OU-2 remediation. The United States
District Court judge signed the Consent Decree effective April 30, 2013, thereby
triggering the Company’s obligation under the Consent Decree. On May 10, 2013,
the Company made the first payment related to its obligation under the Consent
Decree in the amount of $2,185,000, which included interest. On May 20, 2014,
the Company made the second payment related to its obligation under the Consent
Decree in the amount of $2,211,000, which included interest. The next three
payments will be made on the anniversary of the prior year’s payment plus ten
days in the same amount of $2,141,000, plus interest. In 2013, the Company had
obtained financial assurances for the OU-2 remediation and the fixed payments as
required by the terms of the Consent Decree. The financial instruments did not
affect the Company’s availability under its Credit facility.

The Company is currently in the final stages of the design phase of the
remediation activities for OU-2. The “90% Pre-Final Remediation Design” (the
“Pre-Final Design”) is expected to be submitted during the first week of August
as required by the Scope of Work to complete the Company’s obligation under the
Consent Decree. The Company expects the EPA to respond to this submission by the
end of August. The Pre-Final Design, once approved by the EPA, will essentially
set the scope of work for the Company’s remediation responsibility related to
OU-2 under the terms of the Consent Decree. The Company expects to incur
significant remediation costs, which have been accrued, to commence in the fall
of 2014 and continue into early 2016.



--------------------------------------------------------------------------------

On December 3, 2012, the Company received a demand letter from the State of New
Jersey. The demand is for $1,300,000 for past and future cleanup costs and
$500,000 for natural resource damages (“NRD”) for a total of $1,800,000 (the
“New Jersey Claim”). Although the Company and its counsel believe that it has
meritorious defenses to any claim for reimbursement, on February 13, 2013 the
Company offered to pay $250,000 to fully resolve the claim presented by the
State of New Jersey for past costs, future costs and NRD at the Puchack Well
Field Superfund site. The State of New Jersey has not responded to the Company’s
counter-offer.

In the ordinary course of its business the Company is and may be subject to
other loss contingencies pursuant to foreign and domestic federal, state and
local governmental laws and regulations and may be party to certain legal
actions, frequently involving complaints by terminated employees and disputes
with customers, suppliers and others. In the opinion of management, any such
other loss contingencies are not expected to have a material adverse effect on
the financial condition or results of operations of the Company.

Loss contingencies include potential obligations to investigate and eliminate or
mitigate the effects on the environment of the disposal or release of certain
chemical substances at various sites, such as Superfund sites and other
facilities, whether or not they are currently in operation. The Company is
currently participating in environmental assessments and cleanups at a number of
sites and in the future may be involved in additional environmental assessments
and cleanups. Based upon investigations completed to date by the Company and its
independent engineering-consulting firms, management has provided an estimated
accrual for all known costs believed to be probable and costs that can be
reasonably estimated in the amount of $19,413,000, of which $11,247,000 is
included as other long-term liabilities, with the remainder recorded as other
short-term accrued liabilities, as of June 30, 2014. However, it is the nature
of environmental contingencies that other circumstances might arise, the costs
of which are indeterminable at this time due to such factors as changing
government regulations and stricter standards, the unknown magnitude of cleanup
costs, and the unknown timing and extent of the remedial actions that may be
required. These other circumstances could result in additional expenses or
judgments, or offsets thereto. The adverse resolution of any one or more of
these other circumstances could have a material adverse effect on the business,
operating results, financial condition or cash flows of the Company. The
Company’s environmental costs primarily relate to discontinued operations and
such costs have been recorded in discontinued operations, net of tax.

There are three sites on which the Company may incur material environmental
costs in the future as a result of past activities of its former subsidiary,
SurfTech. There are two Company owned sites related to its former subsidiary,
SurfTech. These sites are located in Pennsauken, New Jersey (the “Pennsauken
Site”) and in Camden, New Jersey (the “Camden Site”). There is also a third
site, which is not owned by the Company, referred to as the “Puchack Well Field
Site.” The Puchack Well Field Site and the Pennsauken Site are part of the
Puchack Well Field Superfund Site.

With respect to the Camden Site, the Company has reported soil contamination and
a groundwater contamination plume emanating from the site. The New Jersey
Department of Environmental Protection (“NJDEP”) approved, and the Company
implemented in 2010, an interim remedial action pilot study to inject
neutralizing chemicals into the unsaturated soil. Based on an assessment of
post-injection data, our consultants believe the pilot study can be implemented
as a full scale soil remedy to treat unsaturated contaminated soil. A Remedial



--------------------------------------------------------------------------------

Action Workplan for soils (“RAWP”) is being developed. The RAWP will select the
injection remedy as the site wide remedy for unsaturated soils, along with
demolition and proper disposal of the former concrete building slab and targeted
excavation and disposal of impacted soil immediately underlying the slab.
Additionally, the RAWP will address a small area of impacted soil off the
property. The RAWP for soils will be submitted to the NJDEP in the third quarter
of 2014, by the Licensed Site Remediation Professional (“LSRP”) for the site.
The RAWP is scheduled to be implemented in the fourth quarter of 2014, so that
the injections do not impact the bio-barrier pilot tests mentioned below. The
Company’s environmental consultants finalized an interim remedial action pilot
study to treat on-site contaminated groundwater, consisting of injecting
food-grade product, into the groundwater at the down gradient property boundary,
to create a “bio-barrier.” The pilot study includes post-injection monitoring to
assess the bio-barrier’s ability to treat contaminated groundwater.
Implementation of the groundwater pilot study is currently underway with
post-injection effectiveness monitoring expected to continue through the third
quarter of 2015.

As previously reported, the Company is currently participating in environmental
assessments and cleanups at a number of sites. One of these sites is a
commercial facility, located in Wayne, New Jersey. Contaminated soil and
groundwater has undergone remediation with NJDEP and LSRP oversight, but
contaminants of concern (“COCs”) in groundwater and surface water, which extend
off-site, still remain above applicable NJDEP remediation standards. A soil
remedial action plan has been developed to remove the new soil source
contamination that continues to impact groundwater. Our LSRP filed a RAWP and
permit application with the NJDEP to implement a supplemental groundwater
remedial action that will likely consist of additional in-situ injections of
food grade product into on-site groundwater. The NJDEP has issued a permit
authorizing the remedial action to proceed which is scheduled to occur in the
fourth quarter of 2014. Estimates have been developed by the Company’s
consultants, which includes costs to enhance the existing vapor intrusion
system, remedial injections, soil excavation and additional tests and remedial
activities. Costs related to this site are recorded as part of discontinued
operations, net of tax. The “Remedial Investigation” deadline for this site has
been extended to May 7, 2016.

The Company has reported soil and groundwater contamination at the facility of
SL-MTI located on its property in Montevideo, Minnesota. An analysis of the
contamination has been completed and a remediation plan has been implemented at
the site pursuant to the remedial action plan approved by the Minnesota
Pollution Control Agency.

A soil vapor extraction system has been operating at the site since October
2008. In 2013 the regulatory and screening levels for soil vapor and groundwater
were lowered for some of the contaminants at the site. In response to this
regulatory change, SL-MTI’s consultants are conducting additional testing to
delineate site impacts and update the site conceptual model. Costs related to
this site are recorded as a component of continuing operations.

As of June 30, 2014 and December 31, 2013, environmental accruals of $19,413,000
and $21,789,000, respectively, have been recorded by the Company in accrued
liabilities – other and in other long-term liabilities, as appropriate.



--------------------------------------------------------------------------------

Exhibit B

Amended and Supplemented Schedules to Security Agreement



--------------------------------------------------------------------------------

SCHEDULE A

TO

SECURITY AGREEMENT

SECURITY INTEREST DATA SUMMARY

1. The chief executive office of the following companies (each a “Debtor”) is
located at the address set forth opposite its name:

 

Debtor

  

Location of Chief Executive Office

SL Industries, Inc., a Delaware Corporation   

520 Fellowship Road, Suite A-114

Mount Laurel, NJ 08054

SL Power Electronics Corporation   

6050 King Drive, Building A

Ventura, CA 93003

SL Montevideo Technology, Inc.   

2002 Black Oak Ave.

Montevideo, MN 56265

RFL Electronics Inc.   

353 Powerville Road

Boonton Township, NJ 07005

Teal Electronics Corporation   

10350 Sorrento Valley Road

San Diego, CA 92121

MTE Corporation   

N83 W13330 Leon Road

Menomonee Falls, WI 53051

SL Delaware, Inc.   

1105 N. Market St., Suite 1300

Wilmington, DE 19801

SL Delaware Holdings, Inc.   

1105 N. Market St., Suite 1300

Wilmington, DE 19801

Cedar Corporation   

520 Fellowship Road, Suite A-114

Mount Laurel, NJ 08054

MEX Holdings LLC   

520 Fellowship Road, Suite A-114

Mount Laurel, NJ 08054

SLGC Holdings, Inc   

1105 N. Market St., Suite 300

Wilmington, DE 19801

SL Surface Technologies, Inc.   

520 Fellowship Road, Suite A-114

Mount Laurel, NJ 08054

SLMTI DS LLC   

520 Fellowship Road, Suite A-114

Mount Laurel, NJ 08054

2. Each Debtor’s true and full name is as follows. Each Debtor uses the
following trade names or fictitious names:

 

Debtor’s True & Full Name

  

Debtor’s Trade Names / Fictitious Names

SL Industries, Inc. a Delaware Corporation

   GL Electronics, Inc.; GL Industries, Inc.; SGL Industries, Inc.

SL Power Electronics Corporation

   Condor D.C. Power Supplies, Inc.; Condor de Mexico; Condor; Condor D.C.;
Condor D.C. Power Supplies Inc.; Industrias SL; Condor Power Supplies (Europe)
Ltd.; Todd Power Products; Todd Products Corporation; Todd Power Corporation;
Todd Products; Todd; Oryx de Mexico, S.A. de C.V.; Ault Incorporated; Ault Inc.;
Ault; Condor Holdings, Inc.; Condor Holdings



--------------------------------------------------------------------------------

Debtor’s True & Full Name

  

Debtor’s Trade Names / Fictitious Names

SL Montevideo Technology, Inc.    SL-MTI; MTI; SL Montevideo Technology, Inc.
RFL Electronics Inc.    RFL “USA Holdings,” Inc.; RFL Electronics, Inc. Teal
Electronics Corporation    Teal; Teal Electronics MTE Corporation    None SL
Delaware, Inc.    None SL Delaware Holdings, Inc.    None Cedar Corporation   
None MEX Holdings LLC    None SLGC Holdings, Inc    Waber Power Ltd. merged with
and into SLGC Holdings, Inc, effective May 22, 2007. SL Surface Technologies,
Inc.    SL Modern Hard Chrome, Inc.; Cutting Edge Machine Services; Edge; SGL
Modern Hard Chrome, Inc. SLMTI DS LLC    None

3. Each Debtor’s form of organization is as follows:

 

Debtor

  

Type of Organization

SL Industries, Inc., a Delaware Corporation    C - Corporation SL Power
Electronics Corporation    C - Corporation SL Montevideo Technology, Inc.    C -
Corporation RFL Electronics Inc.    C - Corporation Teal Electronics Corporation
   C - Corporation MTE Corporation    C - Corporation SL Delaware, Inc.    C -
Corporation SL Delaware Holdings, Inc.    C - Corporation Cedar Corporation    C
- Corporation MEX Holdings LLC    Limited Liability Company SLGC Holdings, Inc
   C - Corporation SL Surface Technologies, Inc.    C - Corporation SLMTI DS LLC
   Limited Liability Company

4. Each Debtor’s state of organization is as follows:

 

Debtor

  

State of Organization

SL Industries, Inc.    Delaware SL Power Electronics Corporation    Delaware SL
Montevideo Technology, Inc.    Minnesota RFL Electronics Inc.    Delaware Teal
Electronics Corporation    California MTE Corporation    Wisconsin SL Delaware,
Inc.    Delaware SL Delaware Holdings, Inc.    Delaware Cedar Corporation   
Nevada MEX Holdings LLC    Delaware SLGC Holdings, Inc    Delaware SL Surface
Technologies, Inc.    New Jersey SLMTI DS LLC    Delaware



--------------------------------------------------------------------------------

5. Each Debtor’s EIN # is as follows:

 

Legal Name

  

EIN#

SL Industries, Inc. a Delaware Corporation    21-0682685 SL Power Electronics
Corporation    95-3320552 SL Montevideo Technology, Inc.    41-1244667 RFL
Electronics Inc.    22-3195856 Teal Electronics Corporation    33-0661894 MTE
Corporation    39-1447388 SL Delaware, Inc.    51-0265077 SL Delaware Holdings,
Inc.    51-0413904 Cedar Corporation    41-6166733 MEX Holdings LLC   
20-4560637 SLGC Holdings, Inc    06-0840883 SL Surface Technologies, Inc.   
22-2588464 SLMTI DS LLC    47-1409474

6. Each Debtor’s organization ID # is (if any exists) is as follows:

 

Debtor

  

Domestic State Organizational ID #

SL Industries, Inc., a Delaware Corporation    5294880 SL Power Electronics
Corporation    4278469 SL Montevideo Technology, Inc.    4Z-235 RFL Electronics
Inc.    2313740 Teal Electronics Corporation    C1932569 MTE Corporation   
1M09834 SL Delaware, Inc.    0942152 SL Delaware Holdings, Inc.    3452219 Cedar
Corporation    C3541-1973 MEX Holdings LLC    4131719 SLGC Holdings, Inc   
4339211 SL Surface Technologies, Inc.    0100247606 SLMTI DS LLC    5574073

7. All of each Debtor’s personal property which has not been delivered to the
Agent pursuant to the terms of this Agreement or the Credit Agreement is now,
and will be at all future times, located at such Debtor’s chief executive office
as described in Paragraph 1 above, except as specified below:

 

Debtor

  

Alternate Location of Debtor’s Personal Property

SL Industries, Inc. a Delaware Corporation   

1416 South Sixth Street

Camden, NJ 08102

SL Industries, Inc. a Delaware Corporation   

482 Cove Road

Pennsauken, NJ 08110

SL Industries, Inc. a Delaware Corporation   

14532 Solomons Island Road, Office 2

Solomons, Calvert County, Maryland 20688



--------------------------------------------------------------------------------

Debtor

  

Alternate Location of Debtor’s Personal Property

SL Power Electronics Corporation    607 Neponset St, Canton, MA 02021 SLMTI DS
LLC   

Texas Rotronics, Inc. (as bailee)

200C Texas Avenue

Brownsville

TX 78521

SLMTI DS LLC   

Aragorn Industries, Inc. (d.b.a. Diverse Machine Works) (as bailee)

21460 Heywood Ave.

Lakeville

MN 55044

SLMTI DS LLC   

RAMCO Electric Motors (as bailee)

5763 Jaysville-St. Johns Road Greenville

OH 45331

SLMTI DS LLC   

Integrated Technology, Inc. (as bailee)

7781 Lake Drive

Lino Lakes

MN 55014

SLMTI DS LLC   

Midland Technologies, Inc. (as bailee)

14800 James Road

Rogers

MN 55374-9361

SLMTI DS LLC   

Dongo Tool, Inc. (as bailee)

125 Lowry Ave NE

Minneapolis

MN 55418-3418

8. All of each Debtor’s books and records, including those relating to accounts
payable and accounts receivable, are kept at such Debtor’s chief executive
office as described in Paragraph 1 above, except as specified below:

None



--------------------------------------------------------------------------------

Exhibit C

Effectiveness Conditions

 

1.    Amendments to Schedules to Credit Agreement and Security Agreement 2.   
Allonge to Amended and Restated Revolving Credit Note ($40,000,000) 3.    First
Amendment to Amended and Restated Pledge Agreement (and corresponding
Acknowledgments) 4.    UCC-1 Financing Statement 5.    Certificate of Secretary
of Joining Borrower          (a)   Certificate of Formation          (b)  
Amended and Restated Limited Liability Company Agreement          (c)  
Resolutions          (d)   Good Standing Certificates          (e)   Incumbency
Certificate 6.    Foreign Qualification 7.    Asset Acquisition Documents 8.   
Certificate of Secretary of each Borrower          (a)   Certificate of No
Change to Incorporation/Articles and Bylaws/Operating Agreement          (b)  
Resolutions 9.    Certificate of Secretary of each Guarantor          (a)  
Certificate of No Change to Incorporation/Articles and Bylaws/Operating
Agreement          (b)   Resolutions 10.    Opinion of Joining Borrower’s
Counsel 11.    Closing Certificate 12.    Insurance Certificates (Liability and
Property) 13.    UCC, Judgment and Federal and State Tax Lien Searches against
Joining Borrower and SL Industries NJ